Citation Nr: 9908075	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected ulcerative colitis.

2.  Entitlement to service connection for a respiratory 
disability as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifest by joint pain, arthralgia, and myalgia as due to an 
undiagnosed illness.

4.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

5.  Entitlement to service connection for mental confusion, 
mental dulling, and memory lapses as due to an undiagnosed 
illness.

6.  Entitlement to service connection for a skin disorder 
(claimed as rashes due to an undiagnosed illness).

7.  Entitlement to service connection for visual impairment 
or disturbance as due to an undiagnosed illness.

8.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served in active duty in the Southwest Asia 
Theater of Operations from February 1991 to July 1991 in 
support of Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in August 1998 and October 
1998 by the Hartford, Connecticut, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claims for service connection for multiple 
disabilities manifest by respiratory symptoms, 
musculoskeletal pain, fatigue, rashes, visual impairment or 
disturbance, headaches, mental confusion, dulling, and memory 
lapses, due to undiagnosed illnesses, and confirmed and 
continued a 30 percent evaluation assigned to her service-
connected ulcerative colitis.    

The file indicates that at her March 1996 RO hearing, the 
veteran is also claiming entitlement to service connection 
for a bilateral disability manifest by a sensation of 
numbness in her hands.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Symptoms associated with service-connected ulcerative 
colitis are currently moderately severe, with frequent 
exacerbations, and are manifest by proctitis, constant 
abdominal pain, occasional nausea (but with no vomiting), 
daily episodes of bloody diarrhea with mucus frequently 
present in stools, accompanied by cramping, and weight 
fluctuations in the range of 30 pounds which occurred in six-
month intervals, but with no evidence of malnourishment, 
anemia, or other debility.

2.  The veteran has presented objective evidence of chronic 
disability manifested by symptoms which include chronic post-
nasal drip and recurrent tonsillitis due to an undiagnosed 
illness.

3.  The veteran has presented objective evidence of chronic 
disability manifested by symptoms which include joint pain, 
arthralgia, and myalgia, due to an undiagnosed illness.

4.  The veteran has presented objective evidence of chronic 
disability manifested by symptoms which include chronic 
fatigue and malaise, due to an undiagnosed illness.

5.  The veteran has presented objective evidence of chronic 
disability manifested by symptoms which include memory lapses 
and mental dulling, due to an undiagnosed illness.

6.  A chronic skin disorder, shown as eczema, was present in 
active service.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for ulcerative colitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7323 (1997).

2.  An undiagnosed illness, manifest by chronic complaints 
which include chronic post-nasal drip and recurrent 
tonsillitis, was incurred in active service in Southwest 
Asia.  38 U.S.C.A. §§ 1117, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.317 (1997).

3.  An undiagnosed illness, manifest by chronic complaints 
which include joint pain, arthralgia, and myalgia, was 
incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1117, 5107(b) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.317 (1997).

4.  An undiagnosed illness, manifest by chronic complaints 
which include chronic fatigue and malaise, was incurred in 
active service in Southwest Asia.  38 U.S.C.A. §§ 1117, 
5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.317 
(1997).

5.  An undiagnosed illness, manifest by chronic complaints 
which include memory lapses and mental dulling, was incurred 
in active service in Southwest Asia.  38 U.S.C.A. §§ 1117, 
5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.317 
(1997).

6.  Eczema was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service history shows that she enlisted with 
the Army National Guard in 1982

According to a report dated in May 1989, the veteran was 
treated at the Westerly Hospital, westerly, Rhode Island.  It 
was noted that she had been told to meet Dr. Lavigne at the 
hospital's emergency room.  The hospital records, dated in 
May 1989, include a diagnosis of irritable bowel syndrome.

In February 1991, the veteran's National Guard unit was 
activated for deployment to Southwest Asia in support of 
Operation Desert Storm.  Her deployment lasted until July 
1991.  In her medical history statement, dated in February 
1991, she denied having problems with her skin or her 
gastrointestinal, respiratory, neurologic, psychiatric, and 
musculoskeletal systems.  

Service medical records from the veteran's period of service 
in the Persian Gulf show that she was treated for a crushing 
injury of the index finger of her right hand.  She also 
reported in a June 1991 statement that she had sustained an 
injury to her head (described as "...hit in head (with) 
crane"), "banged" her leg, developed growths on an 
unspecified arm which she attributed to sun exposure, and was 
exposed to smog and dust which she alleged to have caused her 
to develop a cough and sinus problem.  She also reported that 
she had diarrhea which she treated with Imodium medication or 
which resolved spontaneously, and also that she experienced a 
light burning sensation during urination which began one 
month earlier and which was present at the time of her 
statement.   A June 1991 treatment report shows that the 
veteran sustained a contusion injury to her right anterior 
shin approximately 4 to 6 weeks earlier.  X-rays revealed 
cortical thickening.  Following treatment she was diagnosed 
with a contusion of her right tibia, improving.  The treating 
physician noted in the medical report that at the time of 
this treatment the veteran was being processed out of 
service.  

The report of the veteran's National Guard demobilization and 
retirement examination, dated in June 1991, shows that she 
was normal on clinical evaluation of her lungs and chest, her 
skin, and her musculoskeletal, neurologic, and psychiatric 
systems.  On review of her lower extremities, tenderness was 
noted over the midshaft anterior of her right tibia with X-
ray evidence of cortical thickening.  On her medical history 
questionnaire, the veteran reported having leg cramps which 
spontaneously resolved, and of having sustained minor 
injuries to her head, right index finger, and right leg, with 
neck pain, right index finger stiffness, and shooting pain in 
her right shin.  She also described having bumps appear on 
her skin after exposure to the sun.  The examiner noted that 
the veteran complained of a small, itchy but non-painful 
nodule on her left elbow since April 1991.  The veteran 
denied having any other significant history with regards to 
her gastrointestinal, respiratory, neurologic, psychiatric, 
and musculoskeletal systems.  

The veteran was granted service connection for inflammatory 
bowel disease (ulcerative colitis) in a June 1992 RO 
decision.  VA and private medical records, dated from 1991 to 
1998, show treatment on several occasions throughout that 
period for inflammatory bowel disease, also diagnosed as 
ulcerative colitis.  The reports show that she experienced 
proctitis and frequent diarrhea, with stools streaked with 
blood and mucus.  She also reported symptomatic flare-ups 
which were usually preceded by 101 degree fevers and 
subjective complaints of severe arthralgia, hyperesthesia, 
and chronic fatigue.  Reports of colonoscopies and colonic 
tissue biopsies conducted in 1992 and 1994 show findings 
consistent with ulcerative colitis.

The report of a September 1998 VA intestinal examination 
shows that the veteran complained of having weight 
fluctuations in the range of 30 pounds which occurred in six-
month intervals, with her usual weight reported to be 135 
pounds.  On examination, she measured 5 feet 6 inches in 
height, and her last reported weight was 130 pounds.  The 
veteran reported having constant abdominal pain, described as 
a dull ache at its baseline level, 4 out of 10 on a 
subjective pain scale, and gripping pain, described as 10 out 
of 10 on a subjective pain scale, during flare-ups.  She also 
reported occasional nausea, but with no vomiting, and 
experiencing daily episodes of bloody diarrhea accompanied by 
cramping, varying from 3 episodes to 10 episodes during 
flare-ups, frequently with mucus present in her stools.  She 
treated her symptoms with prescription medication and 
suppositories.  On evaluation, she appeared well-nourished, 
in no acute distress, and displayed no evidence of anemia or 
other debility.  Hyperactive bowel sounds were heard on 
abdominal examination.  Her abdomen was soft and flat, and 
tender to palpation.  Rectal examination revealed no internal 
hemorrhoids, lesions, fistula, or stool in her rectal vault.  
The examiner noted that a 1994 colonoscopy report presented 
evidence of chronic inflammation of the veteran's colon and 
findings consistent with a diagnosis of ulcerative colitis. 

The report of a VA examination conducted in April 1992 shows 
that no musculoskeletal disability or abnormalities affecting 
the veteran's upper and lower extremities were noted.  She 
was also normal on evaluation of her eyes, her respiratory 
system, her neurologic system, and her psychiatric status.

VA medical records and examination reports, dated from 1993 
to 1998, show that the veteran complained of susceptibility 
to frequent upper respiratory infections and reported having 
sinus symptoms manifest by frequent post-nasal drip, but 
without sinus pain. VA examinations of her lungs, nose, 
sinuses, mouth, and respiratory system consistently show 
normal findings and presented no diagnosis of a chronic 
respiratory disorder, active pulmonary disease, or allergy.  
1997 and 1998 VA treatment reports refer to recurrent 
purulent tonsillitis, manifest by frequent sore throat and 
coughing with whitish throat secretions.  Different 
medications were prescribed to treat the two problems.

With regard to the veteran's subjective complaints of joint 
pain, arthralgia, myalgia, and weakness, VA treatment records 
show that she reported having chronic, intermittent joint 
pain in her hands, ankles, and knees, but that she was normal 
on examination of her musculoskeletal system.  VA examination 
in April 1992 revealed no musculoskeletal abnormalities.  
Though on VA examination in July 1996, she reported having a 
history of a right linear nondisplaced fracture of her right 
leg, no scars or abnormal functional effects of he 
extremities were observed.  She was neurologically intact and 
had no motor or sensory deficits on examination in November 
1996.   In 1996, she was diagnosed with myalgia and 
arthralgia but the medical records do not show arthritis or 
other diagnoses which could accounted for her subjective 
symptoms of joint pain.

VA records, including examination reports, show that the 
veteran complained of chronic fatigue, occurring on an off 
and on basis, occasionally accompanied with numbness in both 
hands, ever since her return from active duty in the Persian 
Gulf.  Diagnoses of chronic fatigue and malaise were 
presented on VA examination in April 1992.  She described her 
fatigue symptoms as being flu-like, and reported that because 
of her recurrent fatigue she lost 3 months of work at her job 
as an engineer and was subsequently laid off by her employer.  
In the report of a November 1996 VA examination, a diagnosis 
of chronic fatigue of questionable cause was presented.  

The veteran has reported during VA examinations and treatment 
of having a recurrent, pruritic rash which appeared on her 
stomach and the back of her knees.  A July 1996 VA 
examination report shows that a fine, papular rash was noted 
over an area of her mid-abdomen, a small area on the inner 
aspect of her left elbow, and a similar fine papular rash on 
her right arm, diagnosed as eczema.     

The report of a December 1996 VA mental examination shows 
that the veteran reported that she experienced mental dulling 
and memory lapses since her return from active duty in 
Southwest Asia.  She reported that her ill health had played 
a substantial role in her divorce from her husband, her being 
laid off from her job, and which contributed to a lessening 
in her quality of life.  She stated that she earned a college 
degree in science and had been employed as an engineer, and 
that prior to her illness she had been a good performer in 
school and at work.  Following evaluation, she was diagnosed 
with past episode of major depression, resolved, and 
cognitive disorder, not otherwise specified.  In the 
discussion section of this report, the examiner commented 
that the veteran presented several physical and 
neurocognitive signs and symptoms which dated back to the 
time of her service in the Persian Gulf.  At the time of the 
examination the veteran functioned at a much lower level as 
compared to her premorbid level which, apparently, was above 
average.  The examiner stated further that this type of 
impairment might not have been apparent on mini mental status 
examination, and that her problems resulted in mild to 
moderate impairment of her occupational, recreational, and 
interpersonal functioning.  

The report of a June 1997 VA mental examination shows that 
the veteran was despondent over her ill health.  Since her 
return from the Persian Gulf she reported having episodic 
memory lapses relating to times, date, periods, and purpose.   
Following mental status evaluation, the examiner remarked 
that the veteran had symptoms of a depressive reaction in 
relation to the worsening of ulcerative colitis, but that she 
had been able to counter it satisfactorily due to her stable 
and strong personality coupled with good coping strategies.  
However, her memory lapses remained undiagnosed.  No 
psychiatric illness was noted on Axis I, nor any personality 
disorder on Axis II.

At a March 1996 RO hearing, the veteran testified that she 
lost 4 months of work from her job as a mechanical engineer 
due to her illnesses in late 1994, and that shortly after she 
returned to work her employer laid her off because of her 
lost time.  She reported that her job required much attention 
to detail and that while she had previously been able to 
perform her duties with competence and proficiency, she found 
herself losing her ability to keep up with her work because 
of interference from joint pain, numbness of her hands, 
mental confusion, and fatigue.  She also reported that she 
experienced loss of appetite and intestinal bleeding, and 
that she sometimes needed to use toilet facilities up to 15 
times per day due to symptoms related to her inflammatory 
bowel disease, in which she produced bloody, mucus-streaked 
stools.  She stated that she had been told that by some 
physicians that she had been anemic, however not severely.  
She stated that she had once been quite healthy, active, and 
athletic, but now was sick and enervated for the greater part 
of her days.  The veteran reported that she had been 
depressed because of her multiple illnesses and the adverse 
change they had brought to her formerly healthy and active 
life.  She reported that she experienced chronic joint pain 
which primarily affected her hands and knees.  

In a March 1996 written statement, the veteran's roommate, 
Judy M., reported that she observed the veteran being so 
debilitated by the symptoms of her various illnesses that she 
sometimes was unable to get out of bed.  Judy M. described 
the veteran as appearing very pale and weak, and that she had 
an observable loss of appetite and needed to relieve herself 
at the toilet frequently throughout her day.  The veteran 
reportedly had to force herself to eat despite her loss of 
appetite and her adverse sensitivity to certain foods in 
order for her to keep up her weight.  Judy M. stated that she 
had observed the veteran change from a very active and 
successful person to one who was sick most of the time, and 
that she had undergone a marked drop in the overall quality 
of her life.


II.  Analyses

To the extent that the veteran contends that her service-
connected ulcerative colitis  is productive of a greater 
level of impairment than that which is contemplated by the 30 
percent evaluation currently assigned, her claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Her other claims of entitlement to 
service connection for multiple disabilities are also well-
grounded, to the extent that the evidence establishes that 
she served on active duty in Southwest Asia in support of 
Operation Desert Storm, and now attributes her claimed 
disabilities to undiagnosed illness incurred during Persian 
Gulf service.  Relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist.  Id.

(a.)  Entitlement to an evaluation in excess of 30 
percent for service-connected inflammatory bowel 
disease/ulcerative colitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1997).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1997).

The veteran's service-connected ulcerative colitis is 
evaluated in the ratings schedule contained in 38 C.F.R. § 
4.114 (1997) under the criteria contained in Diagnostic Code 
7323.  The schedule provides that a 30 percent rating is 
warranted for ulcerative colitis manifest by moderately 
severe symptoms with frequent exacerbations.  A 60 percent 
rating is warranted for severe symptoms, with numerous 
attacks per year and malnutrition, with health being only 
fair during remissions.  A 100 percent rating is warranted 
for pronounced symptoms, resulting in marked malnutrition, 
anemia, and general debility, or with serious complication as 
liver abscess.

A review of the evidence shows that the veteran's ulcerative 
colitis is currently manifest by proctitis, constant 
abdominal pain, occasional nausea (but with no vomiting), 
daily episodes of bloody diarrhea with mucus frequently 
present in her stools, accompanied by cramping, and weight 
fluctuations in the range of 30 pounds which occurred in six-
month intervals.  However, at a September 1998 VA evaluation 
she appeared well-nourished, in no acute distress, and 
notwithstanding her 1996 hearing testimony in which she 
stated that she had been told that she was anemic, the 
examiner stated there was no visual evidence of anemia.  The 
evidence does not show that a rating in excess of 30 percent 
for ulcerative colitis is warranted.  While the daily 
frequency of the veteran's diarrhea and her constant cramping 
symptoms are certainly at least moderately severe and may 
even be characterized as severe during flare-ups of 
ulcerative colitis, the requisite demonstration of 
malnutrition required for a 60 percent rating is not 
established by the evidence.  Consideration has been made of 
her hearing testimony, and the statement of her lay witness, 
regarding her loss of appetite and corresponding need to 
force herself to eat in order to maintain her weight.  While 
the September 1998 VA examination report shows that the 
veteran's weight reportedly fluctuated within a range of 30 
pounds, and her current average weight was 135 pounds 
(indicating a weight of 105 pounds at its lowest), the 
medical examiner did not make any comment in his evaluation 
indicating that this demonstrated a malnourished condition.  
Nor was she considered to be malnourished at the time of the 
1998 examination.  Thusly, her claim for a rating in excess 
of the 30 percent evaluation currently in effect must be 
denied.  The benefit-of-the-doubt doctrine has been 
considered.  However, as the evidence in this case is not 
approximately balanced with regard to this issue, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.3 (1997); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


(b.)  Entitlement to service connection for a 
respiratory disability, joint pain, arthralgia, 
myalgia, and weakness, fatigue, mental confusion, 
mental dulling, and memory lapses as due to an 
undiagnosed illness.

As previously discussed, well-groundedness of the veteran's 
claims for compensation for undiagnosed illness is conceded 
in the current case in view of the facts which establish her 
service in the Southwest Asia theater of operations from 
February 1991 to July 1991.

Service connection may be established for a disability 
resulting from diseases or injuries which are present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(a), (b), (d) (1997).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1997).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service, or shown to have 
been incurred during active duty for training, requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in 
service or active duty for training; and (3) a relationship 
or connection between the current disability and a disease 
contracted or an injury sustained during service or active 
duty for training. 38 U.S.C.A. §§ 101(22)(A),(C), (24), (26) 
(27), 1110 (West 1991); 38 C.F.R. § 3.303(d) (1997); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service-connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (1997).



"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. 
§ 3.317(a)(2) (1997).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 3.317(a)(3) 
(1997).

Signs and symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, patterns of 
symptomatology which, as in the present case, involve 
fatigue, muscle and joint pain, neuropsychological signs or 
symptoms, and signs or symptoms involving the respiratory 
system (upper and lower).  38 C.F.R. § 3.317(a)(5)(b)(1), 
(4), (5), (7), (8) (1997).

The veteran's National Guard service medical records show 
that her respiratory system, neurologic system, psychiatric 
status, and musculoskeletal system were normal on clinical 
examinations conducted prior to, during, and after his period 
of active duty in Southwest Asia, with exception of a 
contusion injury to her right shin noted at separation.  
Medical history reports associated with the aforementioned 
examinations show that she did not report having any relevant 
history of problems with her respiratory system, neurologic 
system, psychiatric system, and musculoskeletal system except 
for the right skin injury previously discussed.  However, by 
the time of her VA examination in April 1992, no 
musculoskeletal disability or abnormalities affecting her 
upper and lower extremities were noted.  She was also normal 
on evaluation of her respiratory system, her neurologic 
system, and her psychiatric system.

The veteran's post-service medical records first show 
indications of an undiagnosed illness affecting her 
musculoskeletal system at a VA compensation examination in 
1994.  Specifically, she complained of constant joint pain 
and the examination report shows a diagnosis of 
"arthralgia," though no arthritis or other disease was 
found.  Though there is evidence of a contusion injury of her 
right shin during service in Desert Storm, it appears that 
this injury resolved without any residual disability as it 
was not mentioned again in the medical examination reports in 
the years following her return from the Persian Gulf.  In any 
case, her current complaints are shown to be associated with 
her knees and not her right shin. VA medical records 
thereafter, while showing that her musculoskeletal and 
neurologic systems were negative for any abnormality or 
orthopedic disability, continued to show complaints chronic, 
intermittent joint pain in her hands, ankles, and knees with 
symptomatic diagnoses of arthralgia and myalgia but no 
disease found.  VA medical reports also establish that the 
veteran suffers from recurrent post-nasal drip and recurrent 
tonsillitis which has not been attributed to any known 
respiratory diagnosis, chronic fatigue of questionable cause, 
and memory loss and mental dulling which has not been 
attributed to any known psychiatric diagnosis.  With regard 
to the symptoms of memory loss and mental dulling, the report 
of a VA mental examination conducted in December 1996 show a 
diagnosis of cognitive disorder, not otherwise specified, 
which the examiner associated with her period of service in 
the Persian Gulf and opined could be presumed to have been 
caused by exposure to toxic substances of unknown nature.  
The report of subsequent VA mental examination, dated in June 
1997, shows that the veteran's memory lapses remained 
undiagnosed. 

Considering all the medical evidence of record, it does not 
appear that the cause of the veteran's joint pain, post-nasal 
drip, chronic fatigue and malaise, and memory loss and mental 
dulling have been determined.  However, her hearing testimony 
and the medical reports containing her accounts of her own 
medical history concerning these symptoms is credible with 
regard to their onset and their continuity.  Though she is a 
layperson, she is competent to describe her own observable 
symptoms of her claimed disabilities, and to present 
statements as to the issues of continuity of symptomatology 
since service, as these lay assertions of symptomatology 
address a determinative issue which is not specifically 
medical in nature.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  There is also evidence showing that her episodes of 
joint pain, post-nasal drip, chronic fatigue and malaise, and 
memory loss and mental dulling have adversely affected or 
impaired her personal life and her capacity to work, and have 
persisted for more than 6 months duration at a time, thus 
indicating that these medical problems are each productive of 
at least the minimum compensable degree of impairment (i.e., 
10 percent).  

The applicable regulations provide that service connection 
may be established for disability resulting from undiagnosed 
illness which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more by December 
31, 2001, following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(1997).  Therefore, as the evidence tends to show that it is 
at least as likely as not that her joint pain, post-nasal 
drip, chronic fatigue and malaise, and memory loss and mental 
dulling are currently disabling to a compensable degree, and 
are due to an undiagnosed illness, all doubt will be resolved 
in favor of the veteran, and she will be granted service 
connection for the aforementioned disabilities on the basis 
of the regulatory presumption provided by 38 C.F.R. § 3.317 
(1997).  (See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)).  
Service connection is thus established for chronic post-nasal 
drip, joint pain, fatigue, mental dulling, and memory lapses 
as due to undiagnosed illness which began in Southwest Asia 
during the Persian Gulf War.



(c.)  Entitlement to service connection for a skin 
disorder (claimed as rashes due to an undiagnosed 
illness).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1997).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1997)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of skin symptomatology in 
service will permit service connection for a chronic skin 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1997).

Service medical records from the veteran's period of service 
in the Persian Gulf show that she reported in a June 1991 
statement that she had developed growths on an unspecified 
arm which she attributed to sun exposure.  The report of the 
veteran's National Guard demobilization and retirement 
examination, dated in June 1991, shows that she was normal on 
clinical evaluation of her skin.  On her medical history 
questionnaire, the veteran described having bumps appear on 
her skin after exposure to the sun.  The examiner noted that 
the veteran complained of a small, itchy but non-painful 
nodule on her left elbow since April 1991.  Following her 
return from the Persian Gulf, the veteran reported during VA 
examinations and outpatient treatment that she had a 
recurrent, pruritic rash which appeared on her stomach and 
the back of her knees.  A July 1996 VA examination report 
shows that a fine, papular rash was noted over an area of her 
mid-abdomen, a small area on the inner aspect of her left 
elbow, and a similar fine papular rash on her right arm, 
which was diagnosed as eczema.

The veteran has described her skin rash as a recurrent 
condition, indicating that it was not always a continuous 
problem but rather one which comes and goes.  It is presently 
diagnosed as eczema.  During active service in Southwest 
Asia, eczema was not diagnosed and her skin was considered 
normal on clinical examination.  However, the service medical 
records clearly establish that she had symptoms of a skin 
problem of some sort affecting her arm, which had its onset 
during service in the Persian Gulf, and that a military 
medical examiner noted that she had a small, itchy but non-
painful nodule on her left elbow in June 1991.  The current 
medical evidence shows that a chronic skin disorder, 
diagnosed as eczema, was noted on the inside of her left 
elbow in July 1996, as well as on her abdomen and right arm.  
Though chronicity with military service has been interrupted 
by an absence of evidence showing unbroken continuity of skin 
symptomatology since her demobilization, it is noteworthy 
that the skin nodule noted in service affected the same area 
of her left elbow as the eczema diagnosed in 1996.  The 
evidence is in relative equipoise regarding the question of 
whether or not the skin symptoms noted on these two separate 
occasions are manifestations of the same condition.  
Therefore, resolving all doubt in the veteran's favor, the 
episodes of an undiagnosed skin condition affecting the left 
elbow during service in 1991 will not be disassociated from 
the diagnosis of eczema affecting the left elbow, right arm, 
and abdomen in 1996.  The veteran's claim of service 
condition for a skin disorder, shown by the evidence to be 
eczema, is thus granted.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for an evaluation in excess of 30 percent for 
service-connected ulcerative colitis is denied.

Service connection for a disability manifest by chronic post-
nasal drip and recurrent tonsillitis as due to an undiagnosed 
illness is granted.

Service connection for a disability manifest by joint pain, 
arthralgia, and myalgia as due to an undiagnosed illness is 
granted.

Service connection for a disability manifest by chronic 
fatigue and malaise as due to an undiagnosed illness is 
granted.

Service connection for a disability manifest by memory lapses 
and mental dulling as due to an undiagnosed illness is 
granted.

Service connection for eczema is granted.


REMAND

The veteran's National Guard medical records show that in her 
medical history statement, dated in February 1991, she 
reported using corrective lenses for her eyes.  The report of 
her National Guard demobilization and retirement examination, 
dated in June 1991, shows that she was normal on clinical 
evaluation of her eyes, pupils, ophthalmoscopic system, and 
neurologic system.  She denied having any other significant 
history with regards to having frequent or severe headaches 
or eye trouble.  

VA medical and examination reports, dated from 1992 to 1998, 
show that the veteran complained of poor vision, though 
examination of the veteran's eyes in April 1992 revealed 
normal findings.  On optometric examination in November 1996, 
she reported that she developed dry eyes shortly after 
returning from service in the Persian Gulf, and that she 
experienced blurred vision associated with spells of 
dizziness and exacerbations of her inflammatory bowel 
disease.  She reported a history of "optical migraine" 
which she stated to have had one episode prior to her 
deployment to the Persian Gulf, and then occasional 
recurrences thereafter.  Other than the removal of a piece of 
rust from her eye when she was 8 years old, which she 
reported was "drilled out," she denied having any history 
of eye injury, eye surgery, or eye disease.  Examination 
revealed the presence of a floating spot in the center of her 
right eye which was first noted 2 years earlier.  She was 
diagnosed with myopia, photophobia which was probably related 
to her light complexion, a floater in her right eye, a 
corneal scar of her left eye that was consistent with an old 
foreign body, and no ocular signs of disease associated with 
bowel disease.  A May 1997 VA treatment report shows that she 
again reported a history of "optical migraine" occurring 2 
to 3 times per year.  Several examination reports note that 
she had protuberant eyes, but that this condition was not 
associated with any disease or disorder.

According to the veteran, she claims that her headaches, 
visual impairment, and 
an alleged opthalmological disturbance are related to her 
period of active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Reviewing the 
medical records associated with the evidence, it is noted 
that the RO has not adequately addressed the veteran's claims 
with regard to these aforementioned conditions under the 
theory that such claimed disabilities are the result of 
Persian Gulf service and due to an undiagnosed illness, as 
set out in 38 C.F.R. § 3.317 (1998).  Because the veteran has 
not had the opportunity to have the RO consider his claims 
under 38 C.F.R. § 3.317, this matter must be remanded to the 
RO for initial adjudication to ensure full compliance with 
due process requirements.  

As previously discussed, 38 C.F.R. § 3.317(a)(1) (1997) 
provides that compensation may be paid to a Persian Gulf 
veteran who "exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, and laboratory 
tests be attributed to any known clinical diagnosis. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3). Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to, 
headaches, joint pain, and gastrointestinal signs or 
symptoms. 38 C.F.R. § 3.317(b).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

A review of the record reveals that the veteran was not 
adequately examined by VA in connection with her claims for 
service connection for headaches, visual impairment and an 
opthalmological disturbance such that the medical findings 
obtained were in comport with the requirements of the 
mandatory guidelines for Gulf War disability examinations 
conducted in connection with this appeal because they do not 
indicate whether the symptoms reported are attributable to a 
diagnosed  disorder.  The veteran's visual acuity problems 
and ophthalmological complaints were not adequately discussed 
in the context of compensation claims filed under 38 C.F.R. § 
3.317, and her history of "optical migraines" does not 
appear to be a diagnosis on part of the examiner, more so 
than the mere copying down on the record of how the veteran 
characterized her headaches.  Though the veteran is competent 
to describe her subjective symptoms (See Falzone v. Brown, 8 
Vet. App. 398 (1995)), she is not shown to have the medical 
training and knowledge to present a diagnosis of her 
condition or an opinion as to its etiology (See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).  Thusly, her characterization of her 
headache symptoms as "optical migraines" has little 
evidentiary value towards adjudicating her claim under 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, and 3.317 
(1997), and a specific diagnosis (if one is possible) made by 
a certified physician of her headache condition is required.  
Accordingly, the examinations and other medical evidence 
currently of record, as they pertain to these questions, are 
inadequate.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should assure that all 
relevant, available evidence is 
inc;luded in the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded VA medical examinations deemed 
appropriate to identify all signs and 
symptoms pertaining to headaches and 
visual/ophthalmological problems that 
the veteran claims to experience on a 
chronic basis as a result of her service 
in the Persian Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a 
copy of this REMAND, for review in 
connection with the claims, and the 
report should reflect consideration of 
the veteran's pertinent medical history.  
All specialized testing should be 
completed as deemed necessary by the 
examiner(s).  The examination(s) must 
conform to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998 memorandum 
described above to determine the nature 
and extent of any symptomatology 
attributable to Persian Gulf syndrome, 
to include headaches, visual problems, 
and other ophthalmological complaints.  
The examiner should then expressly state 
which symptoms and abnormal physical 
findings can be attributed to a known 
clinical diagnosis and which cannot be 
attributed to a known clinical 
diagnosis.  For those symptoms and 
conditions which are not attributable to 
a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 38 
C.F.R. § 3.317(a)(2) (see above).  
Finally, the examiner(s) should express 
an opinion as to when such a symptom or 
condition initially manifested itself 
and whether it is to be regarded as 
"chronic" (i.e., as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six-month period).  

The examiner(s) must set forth in the 
examination report(s) the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient 
in any manner, appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
entitlement to service connection for 
headaches, visual impairment, and 
ophthalmological disturbance, including 
as secondary to her experiences in the 
Persian Gulf War, in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider 38 C.F.R. § 3.317 
(1997) and, if deemed appropriate, 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
and 3.309 (1997).  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

5.  If any benefits sought by the 
veteran continue to be denied, she and 
her representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written 
or other argument in response before the 
case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

